                     Case 2:17-cv-00631-VCF Document 33 Filed 12/23/20 Page 1 of 1

AO450 (NVD Rev. 2/18) Judgment in a Civil Case




                                  UNITED STATES DISTRICT COURT
                                                 DISTRICT OF NEVADA


DAYNA M. BROOKS,
                                                       JUDGMENT
                                                       JUDGMENT ON
                                                                IN AATTORNEYS
                                                                     CIVIL CASE FEES IN A CIVIL CASE
                                Plaintiff,
         v.                                            Case Number: 2:17-cv-00631-VCF
ANDREW SAUL, Commissioner of
Social Security,

                                 Defendant.


         Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and
         the jury has rendered its verdict.

         Decision by Court. This action came to trial or hearing before the Court. The issues have been tried
         or heard and a decision has been rendered.

         Decision by Court. This action came for consideration before the Court. The issues have been
         considered and a decision has been rendered.

         IT IS ORDERED AND ADJUDGED
that judgment is hereby entered in favor of Plaintiff against Defendant. IT IS FURTHER ORDERED that on
or before February 1, 2021, the Commissioner must pay to Marc V. Kalagian and the Law Offices of
Lawrence D. Rohlfing Twenty Thousand One Hundred Dollars ($20,100.00). IT IS FURTHER ORDERED
that on or before March 1, 2021, Marc V. Kalagian and the Law Offices of Lawrence D. Rohlfing must
reimburse Plaintiff Dayna M. Brooks Four Thousand One Hundred Dollars $4,100.00 for EAJA fees
previously paid by the Commissioner.




         12/23/2020
         ____________________                                 DEBRA K. KEMPI
         Date                                                Clerk



                                                              /s/ J. Callo
                                                             Deputy Clerk
